Citation Nr: 0810781	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-27 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating higher than 10 percent for a left 
knee disability with residuals of a meniscectomy, ligament 
damage, and degenerative joint disease. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1983 to March 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2003, of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In April 2006, the veteran appeared at a hearing before a 
Decision Review Officer.  In June 2007, the veteran appeared 
at a hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearings are in the record.

In September 2007, the Board remanded the claim for 
additional evidentiary development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998)


FINDING OF FACT

The left knee disability is manifested by degenerative joint 
disease, limitation of flexion to 85 degrees with pain, and 
limitation of extension to 5 degrees with pan, but the knee 
is stable. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent a left knee 
disability with residuals of a meniscectomy, ligament damage, 
and degenerative joint disease have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71(a), Diagnostic 
Codes 5257, 5260, 5261 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).



The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in August 2003 and in September 
2007. The veteran was notified of the evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability had gotten worse and the effect of the 
disability had on the employment and daily life.  The veteran 
was informed that VA would obtain VA records and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was also asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notice included the provision 
for the effective date of the claim and for the degree of 
disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (evidence demonstrating an increase in 
severity, except for the general notice of the criteria of 
the Diagnostic Code under which the claimant is rated). 

To the extent that the VCAA notice came after the initial 
adjudications, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the latest 
supplemental statement of the case, dated in January 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Code under which the left knee disability is 
rated, at this stage of the appeal, when the veteran already 
has notice of the pertinent Diagnostic Codes and rating 
criteria as provided in the statement of the case, there is 
no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claim.  As 
the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records, and 
afforded the veteran VA examinations.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The service medical records show that the veteran complained 
of left knee pain following a football injury.  After service 
in September 1990, the veteran had a partial medial 
meniscectomy.  In a rating decision in October 1990, the RO 
granted service connection for left knee disability, 
residuals of a meniscectomy and ligament damage, and assigned 
a 10 percent rating under Diagnostic Code 5257 before and 
after the termination of a temporary total rating for 
convalescence associated with the knee surgery.  The 10 
percent rating has remained in effect and unchanged since 
then. 

On VA examination in September 2003, the veteran complained 
of dull, aching, pain in the left knee with morning 
stiffness, crepitus, and popping.  He denied instability.  He 
reported flare-ups of pain on repetitive motion which 
occurred about twice weekly, results in loss of motion loss 
and limping.  The pertinent finding was medially joint pain 
and two + crepitus.  Range of motion was from 0 to 130 
degrees.  No ligament laxity was noted and the McMurray's 
maneuver was negative.  An X-ray showed mild degenerative 
joint disease.  

In a rating decision March 2004, the RO amended the left knee 
disability to include degenerative joint disease. 

In April 2006, the veteran testified as to how he injured his 
left knee during service.  

On VA examination in June 2006, the veteran complained of 
regular pain in the left knee that increased in severity 
during flare-ups which occurred twice a week.  He also 
complained of episodes of swelling, stiffness, lack of 
endurance, popping and grinding sensations, and a sensation 
of instability, but the knee did not give way.  He did not 
wear a brace on the knee or use a cane.  His ability to walk 
was not limited and he reportedly lost 4 days of work over 
the previous year because of his left knee.  Range of motion 
was from 0 to 135 degrees with crepitus as well as some pain 
across the patellofemoral joint.   No effusion was noted and 
no medial or lateral joint pain was noted although he had 
tenderness across the patellofemoral joint.  The knee was 
stable to varus and valgus movement.  

In June 2007, the veteran testified that he had knee 
instability, pain, and swelling. 



On VA examination in October 2007, the veteran stated that 
his knee was more symptomatic since he was last examined in 
2006.  He complained of knee inflammation, clicking, and 
grinding.  He described knee pain, which was worse during 
flare-ups. He also complained of episodes of swelling and 
stiffness, but no giving away.  He did not wear a brace on 
the knee or use a cane.  Range of motion was from 0 to 130 
degrees with crepitus on motion, as well as some pain at the 
limit of extension and flexion past 90 degrees.  With 
repetitive motion there was pain at the limits of extension 
and flexion, but motion was 0 to 130 degrees with pain 
throughout motion that was significantly worse at the 
terminal 5 degrees of flexion.    No effusion was noted and 
no medial or lateral joint pain was noted although he had 
tenderness across the patellofemoral joint.  The knee was 
stable to varus or valgus testing.  Minimal effusion was 
reported and there was tenderness over the patellofemoral 
joint and posterior medial joint line.  X-rays showed knee 
mild to moderate degenerative joint disease in the left knee.  
The examiner commented that with repetitive movement and 
flare-ups the veteran loss another five degrees of extension 
and five degrees of flexion. 

Rating Criteria 


Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.

The service-connected left knee disability is currently rated 
10 percent under Diagnostic Code 5257 for instability. Under 
Diagnostic Code 5257, a 10 percent rating is assigned for 
slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability.

Since the left knee disability includes degenerative joint 
disease, arthritis, the disability may also be rated 
separately under either Diagnostic Code 5260 or 5261 for 
limitation of flexion or extension, respectively.

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable, flexion limited to 45 degrees is 
10 percent disabling, and flexion is limited to 30 degrees is 
20 percent disabling.

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable.  Extension limited to 10 degrees 
is 10 percent disabling, and extension limited to 15 degrees 
is 20 percent disabling. Extension limited to 20 degrees is 
30 percent disabling.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

Analysis

At no time during the appeal period has knee instability been 
found to include on VA examinations in September 2003, in 
June 2006, and in October 2007.  As moderate knee impairment 
due to recurrent subluxation or lateral instability is not 
shown, the criteria for a 20 percent rating under Diagnostic 
Code 5257 have not been met. 

As for separate ratings based on limitation of flexion, on VA 
examinations in September 2003 and in June 2006, flexion was 
to 130 and 135 degrees, respectively.  On VA examination in 
October 2007, flexion was limited to 90 with pain and 
additional five degrees was loss with repetitive movement or 
during flare-ups.  As flexion is limited at worse to 85 
degrees, the criteria for a separate 10 percent rating for 
limitation of flexion under Diagnostic Code 5260, that is, 
flexion limited to 45 degrees is not shown.

As for limitation of extension, on VA examinations in 
September 2003, in June 2006, and in October 2007, extension 
was to 0 degrees or to the normal position. On VA examination 
in October 2007, extension was additional limited by five 
degrees with repetitive movement or during flare-ups.  As 
extension is limited at worse to 5 degrees, the criteria for 
a separate 10 percent rating for limitation of extension 
under Diagnostic Code 5261, that is, extension limited to 10 
degrees is not shown.

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
left knee disability, considering the applicable Diagnostic 
Codes and additional factors such as functional loss due 
pain, and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b). 






ORDER

A rating higher than 10 percent for left knee disability with 
residuals of a meniscectomy, ligament damage, and 
degenerative joint disease is denied. 



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


